EXAMINER'S AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 9, 11, and 12 are allowable. The restriction requirement between Species A-D, as set forth in the Office action mailed on December 4, 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species C is withdrawn. Non-elected Claims 7, 8, and 10, previously withdrawn from consideration as a result of the restriction requirement, have been cancelled by the examiner, as applicant elected without traverse to prosecute Species C in his response filed January 28, 2019. In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In line 16 of Claim 9, the phrases “the tab” and “the disc exit side” have been changed to read –each tab—and –each disc exit side--, as applicant is claiming multiple tabs and multiple disc exit sides for a pair of friction pads (i.e., tabs for each friction pad and disc exit sides for each friction pad); 
In line 17 of Claim 9, the terms “the tab” and “the disc exit side” have again been changed to read –each tab—and each disc exit side—for the reasons listed above;
In line 18 of Claim 9, the terms “the disc exit surface”, “the tab, and “the disc exit side” have all been changed to read –each disc exit side surface--, --each tab--, and –each disc exit side--, again as each friction pad has tabs, disc exit sides and disc exit side surfaces;

In line 21 of Claim 9, the terms “the tab” and the disc entry side” have been changed to read –each tab—and –each disc entry side—for the reasons listed above;
In lines 22-23 of Claim 9, the terms “the disc entry surface”, “the tab”, and “the disc entry side” have all been changed to read –each disc entry side surface--, --each tab--, and –each disc entry side— again as each friction pad has tabs, disc entry sides and disc entry side surfaces;
In lines 25-26 of Claim 9, the terms “the disc exit side surface”, “the tab”, and “the disc exit side” have all been changed to read –each disc exit side surface--, --each tab--, and –each disc exit side—for the reasons listed above;
In line 27 of Claim 9, the terms “the disc exit side surface”, “the tab”, and “the disc exit side” have all been changed to read –each disc exit side surface--, --each tab--, and –each disc exit side—for the reasons listed above;
In lines 28-29 of Claim 9, the terms “the disc entry side surface”, “the tab”, and “the disc entry side” have all been changed to read –each disc entry side surface--, --each tab--, and –each disc entry side—for the reasons listed above;
In the last line of Claim 9, the terms “the disc entry side surface”, “the tab”, and “the disc entry side” have all been changed to read –each disc entry side surface--, --each tab--, and –each disc entry side—for the reasons listed above;

In lines 2-3 of Claim 11, the terms “the disc exit side”, “the disc entry side surface”, and “the tab” have all been changed to read –each disc exit side--, --each disc entry side surface--, and –each tab—for the reasons listed above;
In line 4 of Claim 11, the terms “the disc entry side”, “the disc entry side surface” and “the tab” have all been changed to read –each disc entry side--, --each disc entry side surface--, and –each tab—for the reasons listed above;
In line 2 of Claim 12, the terms “the disc exit side” have both been changed to read –each disc exit side—for the reasons listed above;
In line 3 of Claim 12, the term “the disc entry side” has been changed to read –each disc entry side—for the reasons listed above; and
In the last line of Claim 12, the term “the disc entry side” has been changed to read –each disc entry side—for the reasons listed above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 9, 11, and 12, while Narayanan et al disclose a vehicle disc brake (see Figure 1) comprising: a caliper body (see paragraph 0044) provided with an acting part having a cylinder hole open toward a disc rotor (inherently present); and a pair of friction pads 17 disposed on both sides of the disc rotor, each of the friction pads 17 having a pair of tabs 19 on a disc entry side and a disc exit side of a back plate 11 in 
It is for these reasons that applicant’s invention now defines over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	04/19/21